THE THIRTEENTH COURT OF APPEALS

                                   13-13-00598-CV


  Gregory Wade McLean and/or all Other Occupants of 2135 N FM 2184, Rogers, TX
                                        v.
      DLJ Mortgage Capital Inc., a Delaware Corp., its Successors and Assigns


                                  On Appeal from the
                    County Court at Law No. 3 of Bell County, Texas
                               Trial Cause No. 73,980


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

February 20, 2014